DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 10, 2022.
Claims 1-9 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 10, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a document management processor”, and “a consumable item remaining amount information acquiring unit” of indep. claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “a document management processor” and “a consumable item remaining amount information acquiring unit” of indep. claim 9. are covered by the structure(s) from the original disclosure as following:
“a document management processor” (see specification, i.e. in Fig. 3, and in para. 29, corresponding to “document management processor 72”), and 
“a consumable item remaining amount information acquiring unit” (see specification, i.e. in Fig. 3, and in para. 29, corresponding to “consumable item remaining amount information acquiring unit 71”) of indep. claim 9. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. Pub. No. 2017/0180596 A1, hereinafter as “Sasaki”), and further in view of Kuno et al. (U.S. Patent No. 7,283,258 B1, hereinafter as “Kuno”).
	With regard to claim 1, the claim is drawn to an image forming system (see Sasaki, i.e. in fig. 1, disclose the image forming system), comprising: 
a user terminal device at a first location (see Sasaki, i.e. in Fig. 1, disclose the information terminal 3); 
an image forming apparatus at the second location (see Sasaki, i.e. in Fig. 1, disclose the image forming apparatus 2); and 
a management server that acquires consumable item remaining amount information for the image forming apparatus (see Sasaki, i.e. in Fig. 1, disclose the server 1; further in Fig. 5, step S104-S105 and in para. 44, discloses that “[0044] The printer data receiver 11 of the server 1 receives printer data from the image forming apparatus 2. The printer data in this disclosure includes various information relating to printing to be performed by the image forming apparatus 2 or relating to the image forming apparatus 2. Examples of the printer data include, but not limited to, operating state information indicating a current operating state of the image forming apparatus 2, and device-specific information (“device information”) such as a type of printing available to the image forming apparatus 2 (color printing or monochrome printing), and an estimated time period in which monochrome printing can be performed in case color printing is not available (“estimated time for monochrome printing”). The current operating state may indicate whether the image forming apparatus 2 is currently performing a print job or waiting for a print job. The other example of the printer data is an estimated time period required to complete maintenance on the image forming apparatus 2 (“estimated maintenance time”), which may be an example of the device information”), the management server 
	acquiring document data from the user terminal device (see Sasaki, i.e. in para. 22, discloses that “…In example operation, the information terminal 3 transmits a print request with image data to be printed, to the server 1 through the network 400…”), 
	specifying the image forming apparatus corresponding to a user and specifying a current consumable item remaining amount in the image forming apparatus corresponding to the user based on latest consumable item remaining amount information for the image forming apparatus (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink”, and further in Fig. 5, steps S104, S105 and in para. 73, discloses that “[0073] At S104, the server 1 further requests the image forming apparatuses 2 that is in a waiting state and almost runs out of color ink, for device-specific information (“device information”). More specifically, in this example, the server 1 requests each image forming apparatus 2 for an estimated time for monochrome printing. In response to the request, at S105, each image forming apparatus 2 sends the estimated time for monochrome printing.”; further in para. 91, discloses that “the server 1 selects one of such images forming apparatuses 2 having the largest time difference, between the estimated time for monochrome printing and the estimated time for printing. If there is more than one such image forming apparatus 2, the image forming apparatus 2 closest to the user is selected [or as “corresponding to a user”]”),), 
	specifying, based on the document data, a consumable item requirement amount in a case where a document based on the document data is printed in the image forming apparatus corresponding to the user (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink”; also in Sasaki, i.e. in fig. 5, step S103 and further in para. 72, discloses that “[0072] Based on the current operating state of each image forming apparatus 2, the server 1 selects one or more image forming apparatuses 2 capable of performing printing (waiting state)…. Based on this result, at S103, the server 1 obtains an estimated time for printing, for example, based on the type of processing to be performed on the image data…”; further in para. 91, discloses that “the server 1 selects one of such images forming apparatuses 2 having the largest time difference, between the estimated time for monochrome printing and the estimated time for printing. If there is more than one such image forming apparatus 2, the image forming apparatus 2 closest to the user is selected [or as “corresponding to the user”]”), 
	determining whether the consumable item requirement amount is greater than the current consumable item remaining amount (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink… When the server 1 determines that the calculated amount of color ink is greater than the remaining amount of color ink for the image forming apparatus 2, the server 1 determines that the image forming apparatus 2 is not capable of performing color printing.”), 
	sending a warning message to the user terminal device if the consumable item requirement amount is greater than the current consumable item remaining amount (see Sasaki, i.e. in para. 50, discloses that “… When the server 1 determines that the calculated amount of color ink is greater than the remaining amount of color ink for the image forming apparatus 2, the server 1 determines that the image forming apparatus 2 is not capable of performing color printing”; also see the discussion of Kuno supplemented below), and 
	storing the document data so as to be downloadable to the second location if the consumable item requirement amount is equal to or less than the current consumable item remaining amount (see Sasaki, i.e. in para. 72, discloses that “…the server 1 selects one or more image forming apparatuses 2 capable of performing printing (waiting state) [or as “to be downloadable to the second location if…”]. At S103, the server 1 further requests those image forming apparatuses 2 in waiting state, for information regarding availability of color ink”), wherein 
the image forming apparatus downloads the document data from the management server in accordance with a user operation by the user at the second location and prints the document based on the document data (see Sasaki, i.e. in Fig. 5, step S109-S110, and para. 77, discloses that “[0077] At S109, the server 1 converts the image data as needed to be in compliance with the selected image forming apparatus 2, and sends an instruction for printing the image data to the selected image forming apparatus 2…”).
The teachings of Sasaki do not explicitly disclose the aspect relating to “sending a warning message to the user terminal device…” based on the comparing results of “the consumable item requirement amount is greater than the current consumable item remaining amount”. 
However, Kuno discloses an analogous invention relates to a print system capable of notifying a user of an ink amount required by a printer to perform print operations.  More specifically, in Kuno, i.e. in Fig. 3, step S270 and further in col. 6, ll 21-32, claim 15 and etc., discloses that “(38) Next in S260, it is determined whether a sufficient amount of ink for each color remains in the printer 30. This determination is made by comparing the required ink amount with the remaining ink amount. When insufficient ink remains (S260:NO), then in S270, as shown in FIG. 6, a message is displayed in a region B of the display 21. Because insufficient black ink remains in this example, a message "Not enough black ink" is displayed in this case. Then, the routine proceeds to S300. On the other hand, when sufficient ink remains for all colored inks (S260:YES), then the print start flag is turned ON in S280, and the routine proceeds to S300”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include the limitation(s) discussed and also taught by Kuno, with the aspect discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki by the teachings of Kuno, and to incorporate the limitation(s) discussed and also taught by Kuno, thereby “…the RIP predicts the required amount of ink required by the printer to print a desired image based on preview data. The remaining ink amount and the required ink amount for each different colored ink are displayed on a screen. When insufficient ink remains, then a message indicating this is displayed” (see Kuno, i.e. abstract and etc.).
With regard to claim 2, the claim is drawn to the image forming system according to claim 1, wherein the management server stores the document data in a specific folder, and the image forming apparatus downloads the document data in the specific folder (see Sasaki, i.e. in Fig. 1-2, and in para. 25, discloses that “[0025] The server 1 includes a central processing unit (CPU) 101, a read only memory (ROM) 102, a random access memory (RAM) 103, and a hard disk drive (HDD) 104. The CPU 101 controls entire operation of the server 1 according to a control program. The ROM 102 stores various programs, such as the control program, to be executed by the CPU 101, for example, when the server 1 is turned on. The RAM 103 functions as a work area for the CPU 101. The HDD 104 stores various data such that data are kept stored after the power of the server 1 is turned off.”). 
With regard to claim 3, the claim is drawn to the image forming system according to claim 1, wherein the management server acquires print job setting information together with the document data from the user terminal device and specifies the consumable item requirement amount based on the document data and the print job setting information (Sasaki, i.e. in Fig. 5, step S101 and in para. 69, disclose that “[0069] At S101, the server 1 receives a print request for printing image data [or as “the document data” claimed] from the user at the information terminal 3. For example, the information terminal 3, installed with printer application, receives a user instruction that selects image data to be printed and print configurations, and transmits the print request to the server 1 through the network 400. In this example, it is assumed that the user instruction instructs to perform color printing [or as “the print job setting information” claimed]”).  
With regard to claim 4, the claim is drawn to the image forming system according to claim 1, wherein the management server acquires the consumable item remaining amount information from the image forming apparatus at a first timing, and the first timing is a timing at which the document data is acquired, or a timing that is specified by the user and repeatedly arrives at a specific time interval (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink. For example, the server 1 calculates an estimated amount of color ink to be used for printing, based on a number of dots in the image data to be printed. When the server 1 determines that the calculated amount of color ink is greater than the remaining amount of color ink for the image forming apparatus 2, the server 1 determines that the image forming apparatus 2 is not capable of performing color printing”; and further in Sasaki, i.e. in Fig. 5, steps S103 for checking print data and then S104 device information is obtained). 
With regard to claim 6, the claim is drawn to the image forming system according to claim 1, wherein the image forming apparatus stores the consumable item remaining amount information in a portable storage device, and the management server acquires the consumable item remaining amount information read from the portable storage device (see Sasaki, i.e. in para. 61, discloses that “… In one example, in response to a request for information regarding the estimated time from the server 1, the image forming apparatus 2 obtains from the HDD 204 such information that is previously stored, for transmission to the server 1. Examples of the estimated time include, as described above, the estimated time for printing, estimated time for monochrome printing, and estimated maintenance time. In another example, in response to the request from the server 1 or periodically, the image forming apparatus 2 obtains the current location of the image forming apparatus 2 from the autonomous navigation system 300 for transmission to the server 1…”). 
With regard to claim 9, the claim is drawn to a management server (see Sasaki, i.e. in fig. 1-2, disclose the image forming system, comprises a server 1), comprising:
a document management processor that acquires document data from a user terminal device at a first location (see Sasaki, i.e. in para. 22, discloses that “…In example operation, the information terminal 3 transmits a print request with image data to be printed, to the server 1 through the network 400…”), and 
a consumable item remaining amount information acquiring unit that acquires consumable item remaining amount information for an image forming apparatus at a second location see Sasaki, i.e. in Fig. 1-2, disclose the server 1 with CPU 101; further in Fig. 5, step S104-S105 and in para. 44, discloses that “[0044] The printer data receiver 11 of the server 1 receives printer data from the image forming apparatus 2. The printer data in this disclosure includes various information relating to printing to be performed by the image forming apparatus 2 or relating to the image forming apparatus 2. Examples of the printer data include, but not limited to, operating state information indicating a current operating state of the image forming apparatus 2, and device-specific information (“device information”) such as a type of printing available to the image forming apparatus 2 (color printing or monochrome printing), and an estimated time period in which monochrome printing can be performed in case color printing is not available (“estimated time for monochrome printing”). The current operating state may indicate whether the image forming apparatus 2 is currently performing a print job or waiting for a print job. The other example of the printer data is an estimated time period required to complete maintenance on the image forming apparatus 2 (“estimated maintenance time”), which may be an example of the device information”), 
the document management processor
specifying the image forming apparatus corresponding to a user, specifying a current consumable item remaining amount in the image forming apparatus corresponding to the user based on latest consumable item remaining amount information for the image forming apparatus  (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink”, and further in Fig. 5, steps S104, S105 and in para. 73, discloses that “[0073] At S104, the server 1 further requests the image forming apparatuses 2 that is in a waiting state and almost runs out of color ink, for device-specific information (“device information”). More specifically, in this example, the server 1 requests each image forming apparatus 2 for an estimated time for monochrome printing. In response to the request, at S105, each image forming apparatus 2 sends the estimated time for monochrome printing.”; further in para. 91, discloses that “the server 1 selects one of such images forming apparatuses 2 having the largest time difference, between the estimated time for monochrome printing and the estimated time for printing. If there is more than one such image forming apparatus 2, the image forming apparatus 2 closest to the user is selected [or as “corresponding to a user”]”),
specifying, based on the document data, a consumable item requirement amount in a case where a document based on the document data is printed in the image forming apparatus corresponding to the user (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink”; also in Sasaki, i.e. in fig. 5, step S103 and further in para. 72, discloses that “[0072] Based on the current operating state of each image forming apparatus 2, the server 1 selects one or more image forming apparatuses 2 capable of performing printing (waiting state)…. Based on this result, at S103, the server 1 obtains an estimated time for printing, for example, based on the type of processing to be performed on the image data…”; further in para. 91, discloses that “the server 1 selects one of such images forming apparatuses 2 having the largest time difference, between the estimated time for monochrome printing and the estimated time for printing. If there is more than one such image forming apparatus 2, the image forming apparatus 2 closest to the user is selected [or as “corresponding to the user”]”),
determining whether the consumable item requirement amount is greater than the current consumable item remaining amount (see Sasaki, i.e. in para. 50, discloses that “[0050] In another example, the server 1 may calculate an amount of color ink to be used for printing a color image based on the image data to be printed, and compares the calculated amount of color ink with a remaining amount of color ink to determine whether the image forming apparatus is capable of printing the color image with the remaining amount of color ink… When the server 1 determines that the calculated amount of color ink is greater than the remaining amount of color ink for the image forming apparatus 2, the server 1 determines that the image forming apparatus 2 is not capable of performing color printing.”),
sending a warning message to the user terminal device if the consumable item requirement amount is greater than the current consumable item remaining amount (see Sasaki, i.e. in para. 50, discloses that “… When the server 1 determines that the calculated amount of color ink is greater than the remaining amount of color ink for the image forming apparatus 2, the server 1 determines that the image forming apparatus 2 is not capable of performing color printing”; also see the discussion of Kuno supplemented below), and
storing the document data so as to be downloadable to the second location if the consumable item requirement amount is equal to or less than the current consumable item remaining amount (see Sasaki, i.e. in para. 72, discloses that “…the server 1 selects one or more image forming apparatuses 2 capable of performing printing (waiting state) [or as “to be downloadable to the second location if…”]. At S103, the server 1 further requests those image forming apparatuses 2 in waiting state, for information regarding availability of color ink”; in Fig. 5, step S109-S110, and para. 77, discloses that “[0077] At S109, the server 1 converts the image data as needed to be in compliance with the selected image forming apparatus 2, and sends an instruction for printing the image data to the selected image forming apparatus 2…”).
The teachings of Sasaki do not explicitly disclose the aspect relating to “sending a warning message to the user terminal device…” based on the comparing results of “the consumable item requirement amount is greater than the current consumable item remaining amount”. 
However, Kuno discloses an analogous invention relates to a print system capable of notifying a user of an ink amount required by a printer to perform print operations.  More specifically, in Kuno, i.e. in Fig. 3, step S270 and further in col. 6, ll 21-32, claim 15 and etc., discloses that “(38) Next in S260, it is determined whether a sufficient amount of ink for each color remains in the printer 30. This determination is made by comparing the required ink amount with the remaining ink amount. When insufficient ink remains (S260:NO), then in S270, as shown in FIG. 6, a message is displayed in a region B of the display 21. Because insufficient black ink remains in this example, a message "Not enough black ink" is displayed in this case. Then, the routine proceeds to S300. On the other hand, when sufficient ink remains for all colored inks (S260:YES), then the print start flag is turned ON in S280, and the routine proceeds to S300”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki to include the limitation(s) discussed and also taught by Kuno, with the aspect discussed and set forth above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sasaki by the teachings of Kuno, and to incorporate the limitation(s) discussed and also taught by Kuno, thereby “…the RIP predicts the required amount of ink required by the printer to print a desired image based on preview data. The remaining ink amount and the required ink amount for each different colored

Allowable Subject Matter
With regard to Claims 5 and 7-8, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 5, the closest prior arts of record, Sasaki and Kuno , do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein the image forming apparatus autonomously specifies the consumable item remaining amount in the image forming apparatus at a second timing and sends the consumable item remaining amount information to the management server, and the second timing is at least one of a print job completion timing of the image forming apparatus, a sleep mode shift timing of the image forming apparatus, and a shutdown timing of the image forming apparatus”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Sasaki and Kuno. 
With regard to claim 7, the closest prior arts of record, Sasaki and Kuno , do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming system according to claim 1, wherein when updating the document data already stored, the management server updates the document data without determining whether the consumable item requirement amount is greater than the current consumable item remaining amount”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Sasaki and Kuno. 
With regard to claim 8, the claim is depending directly or indirectly from the independent Claim 7, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 5 and 7-8 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukasawa (U.S. Pat/Pub No. 2015/0277810 A1) disclose an invention relates to a network system and an image forming method, and more specifically to a network print system capable of making a printer perform printing via a server connected via a network and an image forming method.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675